Name: Commission Regulation No 381/67/EEC of 28 July 1967, amending Regulation No 243/67/EEC limiting the quantity of cereal that can be imported free of customs charges under the rules of the inward processing system
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31967R0381RÃ ¨glement (CEE) n ° 381/67 de la Commission du 28 juillet 1967, modifiant le rÃ ¨glement (CEE) n ° 243/67 limitant la quantitÃ © de cÃ ©rÃ ©ales importÃ ©e en franchise de prÃ ©lÃ ¨vement sous un rÃ ©gime de trafic de perfectionnement actif Journal officiel n ° 175 du 31/07/1967 p. 0002 - 0005+++++( 1 ) JO NO 133 DU 29 . 6 . 1967 , P . 2797/67 . ( 2 ) JO NO 137 DU 30 . 6 . 1967 , P . 2965/67 . REGLEMENT NO 381/67/CEE DE LA COMMISSION DU 28 JUILLET 1967 MODIFIANT LE REGLEMENT NO 243/67/CEE LIMITANT LA QUANTITE DE CEREALES IMPORTEE EN FRANCHISE DE PRELEVEMENT SOUS UN REGIME DE TRAFIC DE PERFECTIONNEMENT ACTIF LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT NO 191/67/CEE DU CONSEIL , DU 27 JUIN 1967 , RELATIF AU REGIME D'IMPORTATION ET D'EXPORTATION DES PRODUITS TRANSFORMES A BASE DE CEREALES ( 1 ) , ET NOTAMMENT SON ARTICLE 17 PARAGRAPHE 2 , CONSIDERANT QUE LE REGLEMENT NO 243/67/CEE DE LA COMMISSION , DU 30 JUIN 1967 ( 2 ) , A LIMITE , EN APPLICATION DE L'ARTICLE 17 PARAGRAPHE 2 DU REGLEMENT NO 191/67/CEE , LA QUANTITE DE CEREALES IMPORTEE EN FRANCHISE DE PRELEVEMENT SOUS UN REGIME DE TRAFIC DE PERFECTIONNEMENT ACTIF EN VUE OU EN CONSEQUENCE DE L'EXPORTATION DE CERTAINS DES PRODUITS TRANSFORMES A BASE DE CEREALES ; CONSIDERANT QU'UNE TELLE LIMITATION DOIT AFFECTER LES PRODUITS POUR LESQUELS LE RISQUE EXISTE QUE DES PERTURBATIONS SE PRODUISENT SUR LE MARCHE DU FAIT DE LA POSSIBILITE DE FABRIQUER EN UN MEME PROCESSUS DE TRANSFORMATION A PARTIR D'UN MEME PRODUIT DE BASE , PLUSIEURS PRODUITS TRANSFORMES ; QU'UN TEL RISQUE DE PERTURBATION SEMBLE EXISTER POUR DES PRODUITS QUI N'ONT PAS ETE PREVUS PAR LE REGLEMENT NO 243/67/CEE , OU INVERSEMENT ; QU'IL CONVIENT DE MODIFIER EN CONSEQUENCE LEDIT REGLEMENT ; CONSIDERANT QUE LES MESURES PREVUES AU PRESENT REGLEMENT SONT CONFORMES A L'AVIS DU COMITE DE GESTION DES CEREALES , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER L'ANNEXE DU REGLEMENT NO 243/67/CEE EST REMPLACEE PAR L'ANNEXE DU PRESENT REGLEMENT . ARTICLE 2 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE 1ER AOUT 1967 . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 28 JUILLET 1967 . PAR LA COMMISSION LE PRESIDENT JEAN REY ANNEXE NO DU TARIF DOUANIER COMMUN * DESIGNATION DES MARCHANDISES * QUANTITE DE PRODUITS DE BASE QUI N'EST PAS SOUMISE AU PRELEVEMENT ( KG ) 1 * 2 * 3 11.01 * FARINES DE CEREALES : * EX C . D'ORGE OU D'AVOINE : * ( II ) D'ORGE : * ( A ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2 % EN POIDS : * ( 1 ) D'UNE TENEUR EN CELLULOSE BRUTE , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 1,1 % EN POIDS * 162 ORGE * ( 2 ) AUTRE * 102 ORGE * ( III ) D'AVOINE : * ( A ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2 % EN POIDS : * ( 1 ) D'UNE TENEUR EN CELLULOSE BRUTE , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2,2 % EN POIDS * 162 AVOINE * ( 2 ) AUTRE * 102 AVOINE * E . AUTRES : * ( I ) DE MAIS : * ( A ) D'UNE TENEUR EN MATIERES GRASSES INFERIEURE OU EGALE A 1,5 % EN POIDS : * ( 1 ) D'UNE TENEUR EN CELLULOSE BRUTE , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 1 % EN POIDS * 162 MAIS * ( 2 ) AUTRE * 102 MAIS 11.02 * GRUAUX , SEMOULES ; GRAINS MONDES , PERLES , CONCASSES , APLATIS ( Y COMPRIS LES FLOCONS ) , A L'EXCEPTION DU RIZ PELE , GLACE , POLI OU EN BRISURES ; GERMES DE CEREALES , MEME EN FARINES ; * A . GRUAUX , SEMOULES ; GRAINS MONDES , PERLES , CONCASSES , APLATIS ( Y COMPRIS LES FLOCONS ) : * EX I . DE FROMENT : * ( B ) GRAINS MONDES * 102 BLE TENDRE * ( C ) GRAINS PERLES * 102 BLE TENDRE * ( E ) FLOCONS : * ( 1 ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2 % EN POIDS * 102 BLE TENDRE * II . DE SEIGLE : * ( A ) GRUAUX ET SEMOULES : * ( 1 ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2 % EN POIDS * 102 SEIGLE * ( B ) GRAINS MONDES * 102 SEIGLE * ( C ) GRAINS PERLES * 102 SEIGLE * ( D ) FLOCONS : * ( 1 ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2 % EN POIDS * 102 SEIGLE * III . D'AUTRES CEREALES : * ( A ) FLOCONS D'ORGE ET D'AVOINE : * ( 1 ) FLOCONS D'ORGE : * ( AA ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2 % EN POIDS : * ( 11 ) D'UNE TENEUR EN CELLULOSE BRUTE , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 1,1 % EN POIDS * 180 ORGE * ( 22 ) AUTRES * 102 ORGE * ( 2 ) FLOCONS D'AVOINE : * ( AA ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2 % EN POIDS : * ( 22 ) D'UNE TENEUR EN ENVELOPPES DE 0,1 % OU PLUS ET INFERIEURE A 1,5 % * 150 AVOINE * ( 33 ) AUTRES , D'UNE TENEUR EN ENVELOPPES SUPERIEURE A 1,5 % * 102 AVOINE * ( B ) AUTRES : * ( 1 ) GRUAUX ET SEMOULES : * ( AA ) D'ORGE : * ( 11 ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2 % EN POIDS : * ( BBB ) D'UNE TENEUR EN CELLULOSE BRUTE , RAPPORTEE A LA MATIERE SECHE , SUPERIEURE A 1,1 % EN POIDS * 102 ORGE * ( BB ) D'AVOINE : * ( 11 ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2 % EN POIDS : * ( BBB ) D'UNE TENEUR EN CELLULOSE BRUTE , RAPPORTEE A LA MATIERE SECHE , SUPERIEURE A 2,2 % EN POIDS * 102 AVOINE * ( CC ) DE MAIS , D'UNE TENEUR EN MATIERES GRASSES : * ( 11 ) INFERIEURE OU EGALE A 1,5 % EN POIDS : * ( BBB ) D'UNE TENEUR EN CELLULOSE BRUTE , RAPPORTEE A LA MATIERE SECHE , SUPERIEURE A 1 % EN POIDS * 102 MAIS * ( 2 ) GRAINS MONDES : * ( AA ) D'ORGE * 102 ORGE * ( BB ) D'AVOINE : * ( 22 ) AUTRES , A L'EXCLUSION D'AVOINE EPOINTEE * 102 AVOINE * ( CC ) DE MAIS * 102 MAIS * ( EE ) DE MILLET * 102 MILLET * ( FF ) DE SORGHO OU DE DARI * 102 SORGHO * ( 3 ) GRAINS PERLES : * ( AA ) D'ORGE : * ( 11 ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 1 % EN POIDS , SANS TALC * 220 ORGE * ( 22 ) AUTRES * 160 ORGE * ( BB ) D'AVOINE * 102 AVOINE * ( CC ) DE MAIS * 102 MAIS * ( EE ) DE MILLET * 102 MILLET * ( FF ) DE SORGHO OU DE DARI * 102 SORGHO * ( 5 ) FLOCONS : * ( AA ) D'UNE TENEUR EN CENDRES , RAPPORTEE A LA MATIERE SECHE , INFERIEURE OU EGALE A 2 % EN POIDS : * ( 11 ) DE MAIS * 102 MAIS * ( 44 ) DE MILLET * 102 MILLET * ( 55 ) DE SORGHO OU DE DARI * 102 SORGHO